          Case 5:20-cv-00453-MTT Document 43 Filed 03/26/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION



ASHLEY DIAMOND,
                                Plaintiff,
                v.                                          CASE NO. 5:20-CV-00453-MTT

TIMOTHY WARD, et al.,
                                Defendants.



              PLAINTIFF’S CONSENT MOTION TO EXCEED PAGE LIMIT

        Plaintiff Ashley Diamond, by and through her attorneys and with the consent of Defendants

Ward, Lewis, J. Jackson, Holt, Toole, Ford, Benton, Atchison and Sauls (“Defendants”), hereby

moves for leave to exceed the page limit for her forthcoming Motion for a Preliminary Injunction

against Defendants. Local Rule 7.4 limits all briefs in support of a motion to twenty pages unless

leave to exceed is granted by the Court for good cause shown. Plaintiff has good cause to require

ten additional pages because, despite Plaintiff’s good-faith effort to comply with the twenty-page

limit, ten pages in excess of the limit are necessary to fully and completely present the arguments

for the Court’s consideration and resolution of the motion.

        Plaintiff intends to seek a preliminary injunction on five of the nine claims set forth in

Plaintiff’s Amended Complaint. Accordingly, her Memorandum of Law in support of this Motion

must detail, for the first time in this case, the factual and evidentiary support for Plaintiff’s claims,

the legal arguments that support each of the five claims, along with the legal and factual arguments

that demonstrate Plaintiff satisfies the additional requirements necessary for entry of a preliminary

injunction. While Plaintiff has made a good-faith effort to be concise, Plaintiff respectfully
            Case 5:20-cv-00453-MTT Document 43 Filed 03/26/21 Page 2 of 3




requests an additional ten pages in order to properly present the five distinct claims underlying her

forthcoming Motion, and facilitate the Court’s resolution of these matters.

        Plaintiff conferred with counsel for Defendants regarding her request for a page extension,

and Defendants consent to this Motion. 1

                                           CONCLUSION

        For the foregoing reasons, Plaintiff’s Consent Motion to Exceed the Page Limit of her

forthcoming Motion for a Preliminary Injunction should be granted, and Plaintiff should be

permitted to submit a Memorandum of Law in support of her Motion for Preliminary Injunction

not to exceed thirty (30) pages.

Dated: March 26, 2021

Respectfully Submitted,

                                                        Tyler Rose Clemons*
/s/ A. Chinyere Ezie
                                                        Southern Poverty Law Center
A. Chinyere Ezie*
                                                        201 St. Charles Avenue, Suite 2000
Center for Constitutional Rights
                                                        New Orleans, LA 70170
666 Broadway, 7th Floor
                                                        Phone: (504) 526-1530
New York, NY 10012
                                                        Fax: (504) 486-8947
Phone/Fax: (212) 614-6467
                                                        Email: tyler.clemons@splcenter.org
Email: cezie@ccrjustice.org
                                                        Maya G. Rajaratnam*
Elizabeth Littrell
                                                        Southern Poverty Law Center
Elizabeth Littrell, Ga. Bar No. 454949
                                                        400 Washington Avenue
Southern Poverty Law Center
                                                        Montgomery, AL 36104
P.O. Box 1287
                                                        Phone: (334) 956-8307
Decatur, GA 30031
                                                        Fax: (334) 956-8481
Phone: (404) 221-5876
                                                        Email: maya.rajaratnam@splcenter.org
Fax: (404) 221-5857
Email: beth.littrell@splcenter.org
                                                        Counsel for Plaintiff Ashley Diamond
                                                        * Admitted Pro Hac Vice




        1
         Plaintiff’s forthcoming Motion of Preliminary Injunction is not directed at Defendants Arneika
Smith, Rodney Jackson, or Lachesha Smith, but their counsel were also notified as a courtesy.
         Case 5:20-cv-00453-MTT Document 43 Filed 03/26/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I, A. Chinyere Ezie, hereby certify that the foregoing document was served on March 26,

2021 to all counsel of record via ECF.


Respectfully submitted,

/s/ A. Chinyere Ezie
A. Chinyere Ezie*
Center for Constitutional Rights
666 Broadway, 7th Floor
New York, NY 10012
Phone/Fax: (212) 614-6467
Email: cezie@ccrjustice.org

Counsel for Plaintiff Ashley Diamond
* Admitted Pro Hac Vice
